Motion Granted; Dismissed and Memorandum Opinion filed
June 2, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00677-CR
NO. 14-10-00678-CR
____________
 
SHARON ALEXIS TRAHAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause Nos. 07-406 &
07-1523
 

 
MEMORANDUM
OPINION
A written request to withdraw the notices of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not delivered an opinion, we grant
appellant’s request.
Accordingly, we order the appeals dismissed.  We direct the
clerk of the court to issue the mandate of the court immediately.
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.
Do Not Publish — Tex. R. App.
P. 47.2(b).